Case: 20-2297   Document: 41     Page: 1   Filed: 05/07/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 NAGUI MANKARUSE,
                   Plaintiff-Appellant

                            v.

      INTEL CORPORATION, ACER AMERICA
    CORPORATION, DANIEL PATRICK DOCTER,
   MATTHEW ROBERT HULSE, ANDY D. BRYANT,
             DOES 1-10, INCLUSIVE,
               Defendants-Appellees
              ______________________

                       2020-2297
                 ______________________

    Appeal from the United States District Court for the
 Central District of California in No. 8:19-cv-01902-DOC-
 JDE, Judge David O. Carter.
                  ______________________

                  Decided: May 7, 2021
                 ______________________

    NAGUI MANKARUSE, Huntington Beach, CA, pro se.

    PETER GRATZINGER, Munger Tolles and Olson LLP, Los
 Angeles, CA, for defendants-appellees.
                  ______________________

     Before TARANTO, LINN, and CHEN, Circuit Judges.
Case: 20-2297    Document: 41      Page: 2    Filed: 05/07/2021




 2                          MANKARUSE   v. INTEL CORPORATION



 TARANTO, Circuit Judge.
      Nagui Mankaruse, proceeding pro se, brought this ac-
 tion in district court against Intel Corporation, Acer Amer-
 ica Corporation, and a host of Intel employees in their
 personal capacity (collectively, Intel), alleging patent in-
 fringement and trade-secret misappropriation. Having de-
 fended against similar, and in large part the same, claims
 by Mr. Mankaruse in California state courts three times
 before, Intel asked the district court for, and received, an
 order deeming Mr. Mankaruse a vexatious litigant, requir-
 ing him to seek court permission before filing further cases
 against it, and also requiring him to post a $25,000 security
 bond before proceeding with the present case. See Order,
 Mankaruse v. Intel Corp., No. 8:19-cv-01902-DOC (C.D.
 Cal. Jan. 27, 2020), ECF No. 34; Intel Appx. 1–2. Mr.
 Mankaruse failed to post the required bond, and the dis-
 trict court dismissed this case. We affirm.
                               I
      The district court’s order in this case expressly relied
 on its similar, more extensively explained order in
 Mankaruse v. Raytheon Co., No. 8:19-cv-01904-DOC, 2020
 WL 2405258, at *1 (C.D. Cal. Jan. 23, 2020) (Raytheon Pre-
 Filing Order). See Intel Appx. 1 (“The Court adopts the
 legal and factual findings in [the Raytheon] order to
 GRANT Defendant’s Motion here.”). In fact, the order in
 this case expressly covers the Raytheon defendants as well
 as the defendants in this case. Intel Appx. 1–2. Today we
 affirm the Raytheon Pre-Filing Order. Mankaruse v. Ray-
 theon Co., No. 2020-2309 (Fed. Cir. May 7, 2021). We rely
 here on our opinion in the Raytheon matter.
     Mr. Mankaruse filed this action in the Central District
 of California in October 2019. See Complaint, Mankaruse
 v. Intel Corp., No. 8:19-cv-01902 (C.D. Cal. Oct. 3, 2019),
 ECF No. 1. The action, for infringement of a U.S. patent
 and a Canadian patent and for trade-secret misappropria-
 tion, is nearly identical to the Raytheon action, which Mr.
Case: 20-2297     Document: 41      Page: 3   Filed: 05/07/2021




 MANKARUSE   v. INTEL CORPORATION                            3



 Mankaruse filed the same day. Previously, Mr. Mankaruse
 had sued Intel three times in state court, asserting various
 claims for trade-secret misappropriation, breach of con-
 tract, and torts, based on purported disclosures of trade se-
 crets and of the technology described in the two patents
 that he made to Intel as early as 2004. See Intel Appx. 45
 ¶ 22, 49 ¶ 30; see also Mankaruse v. Intel Corp., Case No.
 30-2016-00884058 (Orange Cnty. Super. Ct. filed Oct. 31,
 2016); Mankaruse v. Intel Corp., Case No. 30-2018-
 00971116 (Orange Cnty. Super. Ct. filed Feb. 2, 2018);
 Mankaruse v. Intel Corp., Case No. 30-2018-00971179 (Or-
 ange Cnty. Super. Ct. filed Feb. 2, 2018). The second and
 third cases were filed only three weeks after the state court
 dismissed Mr. Mankaruse’s claims in the first case (but be-
 fore that judgment was final) and consisted of separated
 claims that he had filed in his first case. See Intel Appx.
 388 (final judgment in Case No. 30-2016-008848058); id. at
 320, 395 (complaints in additional cases). Of importance
 here, Mr. Mankaruse also had filed numerous unsuccessful
 lawsuits on similar claims against Raytheon between 2013
 and 2017. See Mankaruse v. Raytheon Co., slip op. at 2–5.
 The history of suits against Raytheon alone, we hold today,
 supported a determination of vexatiousness, a pre-filing-
 approval order, and a bond requirement. Id. at 6–11.
     In the present case, on January 3, 2020—after Mr.
 Mankaruse had filed an amended complaint in this matter
 and Raytheon had sought the vexatiousness determina-
 tion, pre-filing-approval, and bond relief in the case against
 it—Intel sought the same determination and relief here.
 Intel Appx. 170–80. In its motion, Intel referred the court
 to Raytheon’s motion, electing “not [to] repeat the history
 of [Mr. Mankaruse’s] unsuccessful state court actions
 against Raytheon and Intel” set forth in Raytheon’s motion
 and “fully adopt[ing]” those facts, while supplementing
 them with Intel-specific background. Id. at 175.
     On January 21, 2020, the district court held a “hearing”
 regarding both the Intel and Raytheon motions, Intel Appx.
Case: 20-2297     Document: 41      Page: 4   Filed: 05/07/2021




 4                          MANKARUSE    v. INTEL CORPORATION



 760 (transcript first page showing captions for both cases)
 see id. at 761–63 (listing counsel for both bases), during
 which Mr. Mankaruse and counsel for both Intel and Ray-
 theon were present, and the court invited Mr. Mankaruse
 to argue first, with counsel for both defendants to respond
 afterwards, id. at 769; see also id. at 761–93. Mr.
 Mankaruse argued first, and the court then invited Ray-
 theon’s counsel to present argument on the vexatious liti-
 gant motion, id. at 775–79, before providing Mr.
 Mankaruse an opportunity for rebuttal, id. at 779–82. At
 that time the court had to end the day’s hearing, and Intel,
 not having presented its argument on the substance of its
 motion, stated that its motion had a separate hearing date
 set for February 3, 2020, but it “rel[ied] on the same argu-
 ments as the Raytheon defendants.” Id. at 791. The court,
 seemingly concerned not to deny Intel a full opportunity to
 argue its case, indicated that it anticipated seeing Intel,
 and Mr. Mankaruse for rebuttal, on February 3. Id.
      On January 23, 2020, evidently not seeing a need to
 hear more from Intel, the district court gave the same relief
 to Intel in this case that it gave, the same day, to Raytheon,
 relying on the explanation set out in the Raytheon Pre-Fil-
 ing Order. Id. at 1–2. It found Mr. Mankaruse a vexatious
 litigant. It required pre-filing approval of pro se cases
 against Intel (and, even in this order, against Raytheon).
 And it required a bond of $25,000—over and above the bond
 in the same amount required in the Raytheon matter.
 When Mr. Mankaruse failed to post the bond in the time
 specified, the district court dismissed the claims and en-
 tered a final judgment on May 18, 2020. Id. at 3–4. We
 have jurisdiction over Mr. Mankaruse’s appeal.
                               II
                               A
     Mr. Mankaruse argues that the district court failed to
 provide him an adequate opportunity to be heard specifi-
 cally on the Intel motions (a contention he has not made
Case: 20-2297     Document: 41      Page: 5     Filed: 05/07/2021




 MANKARUSE   v. INTEL CORPORATION                              5



 regarding Raytheon’s motions). Mankaruse Opening Br.
 10–11. We reject this argument.
     Mr. Mankaruse had notice of Intel’s motion and re-
 ceived an opportunity to brief the issue to the district court.
 See Intel Appx. 473–711. At the “hearing” on January 21,
 2020, both the Intel and Raytheon cases were called, and
 counsel for both Intel and Raytheon were introduced. See
 id. at 764–67. The district court began by giving Mr.
 Mankaruse the opportunity to present his arguments
 against the motions, and he did so. The transcript reveals
 that Mr. Mankaruse, in making his arguments, discussed
 both Raytheon and Intel. See id. at 779–82. He spoke of
 “three categories” of cases, relating to employment, breach
 of contract, and intellectual property, and stated that one
 of those “categories”—the trade-secret claims—related to
 both Intel and Raytheon. Id. at 773–74 (“The third cate-
 gory was two - - two trade secret cases, one against Intel
 and one against Raytheon.”). He argued the similarity of
 Intel and Raytheon for purposes of the motions for security
 bond. Id. at 781. The same is true of his briefing on the
 issue—Mr. Mankaruse repeatedly addressed the issue as a
 unitary one, related to Raytheon and Intel collectively.
 See, e.g., id. at 475 (referring to “defendants Intel, et al and
 Raytheon et al”); id. at 477 (discussing “these two groups
 of defendants in the two Cases”). And Intel, for its part,
 made clear that it was relying on the same arguments that
 Raytheon made, id. at 175, and Mr. Mankaruse does not
 complain about his opportunity to respond to Raytheon’s
 arguments.
     In these circumstances, we see no prejudicially inade-
 quate opportunity for Mr. Mankaruse to present his case
 against the motions. In a related context, the Ninth Circuit
 has stated that “an opportunity to be heard does not re-
 quire an oral or evidentiary hearing on the issue,” but ra-
 ther “[t]he opportunity to brief the issue fully satisfies due
 process requirements.” Pac. Harbor Capital, Inc. v.
Case: 20-2297     Document: 41      Page: 6    Filed: 05/07/2021




 6                           MANKARUSE   v. INTEL CORPORATION



 Carnival Air Lines, Inc., 210 F.3d 1112, 1118 (9th Cir.
 2000). 1 In any event, Mr. Mankaruse had the opportunity
 to present oral arguments to the court, and he was not re-
 stricted to arguing about Raytheon’s motion and he did not
 so restrict his argument. We cannot say that Mr.
 Mankaruse was not given “an opportunity to oppose the en-
 try of the order.” De Long, 912 F.2d at 1147.
                               B
     On the merits of the vexatiousness determination and
 imposition of a pre-filing-approval requirement, we con-
 clude that this case, though different from the Raytheon
 case, is not different in a way that changes the result. In
 the Raytheon case, the earlier litigation against Raytheon
 alone sufficed to support the district court’s order. Here,
 we need not decide whether the earlier litigation against
 Intel alone—a lesser volume—would support the district
 court’s order. We see nothing in Ninth Circuit law that
 limits the basis for such an order to litigation directly
 against the specific defendant, to the exclusion of closely
 related litigation against others, where the totality augurs
 further frivolous, harassing, burdensome litigation against
 the specific party now seeking a pre-filing-approval order.
     Mr. Mankaruse mentions the Ninth’s Circuit decision
 in Ringgold-Lockhart v. County of Los Angeles, 761 F.3d
 1057 (9th Cir. 2014). That decision reflects the showing
 needed to justify an order of this sort. The Ninth Circuit
 vacated and remanded the district court’s pre-filing order,
 after determining that the substantive findings of frivo-
 lousness and harassment were unsupported by the record
 of the plaintiff’s filings, and that the district court had not



     1   The Ninth Circuit relied on Pacific Harbor in its
 decision in Molski v. Evergreen Dynasty Corp., 500 F.3d
 1047, 1058 (9th Cir. 2007), about pre-filing-approval or-
 ders.
Case: 20-2297    Document: 41       Page: 7    Filed: 05/07/2021




 MANKARUSE   v. INTEL CORPORATION                            7



 considered other remedies. Ringgold-Lockhart, 761 F.3d at
 1064–66. The Ninth Circuit did not restrict the focus to
 previous filings against the specific defendant.
      Here, Mr. Mankaruse’s history of litigation against
 Raytheon provided a concrete basis for finding that there
 was a sufficiently high probability of harassing, frivolous
 litigation to justify a pre-filing-approval order (and bond
 requirement) in his new case against Raytheon. See
 Mankaruse v. Raytheon Co., slip op. at 6–11. The present
 case against Intel is nearly identical in subject matter to
 that case against Raytheon. A similar determination is
 warranted in this case based on the Raytheon-related pat-
 tern, a smaller Intel-related pattern, and the strong over-
 lap of the two cases. Moreover, unlike the district court in
 Ringgold-Lockhart, the district court in this matter (by
 adoption of the legal and factual findings in the Raytheon
 matter) considered whether other remedies were adequate,
 but determined, with a sound basis, that they were not,
 given Mr. Mankaruse’s earlier behavior. Compare Ray-
 theon Pre-Filing Order, 2020 WL 2405258, at *1, with
 Ringgold-Lockhart, 761 F.3d at 1065 (discussing use of
 Rule 11 sanctions before resorting to declaring vexatious
 litigant). Recognizing the importance of limiting pre-filing-
 approval orders to rare cases, we find no abuse of discretion
 in this case under Ninth Circuit standards.
                              C
     We see no material difference between this case and
 the Raytheon case regarding the propriety of the bond or,
 therefore, the dismissal after Mr. Mankaruse failed to post
 the required bond in the specified time.
                              III
    For the foregoing reasons, we affirm the district court’s
 dismissal of Mr. Mankaruse’s suit against Intel.
     The parties shall bear their own costs.
Case: 20-2297   Document: 41   Page: 8   Filed: 05/07/2021




 8                      MANKARUSE   v. INTEL CORPORATION



                     AFFIRMED